DETAILED ACTION

This office action is responsive to the Applicant’s supplemental response filed on 12/21/2020.

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patent (US 10,686,636 B2) has been reviewed and is accepted.  The terminal disclaimer filed on 01/12/2021 has been approved and recorded.

Allowable Subject Matter
Claims 1-21, filed on 12/21/2020, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 15 and 21) of the instant application recites an invention of controlling radio frequency antenna elements by mapping modulation values of an achievable modulation state to one or more control parameters which are used to perform beam forming.  
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 15 and 21. Specifically, the examiner’s best prior art by Lipworth et al (US 9,967,011 B1) does not teach “mapping the achievable modulation state to 
Therefore, claims 1, 15 and 21 are considered distinct from prior art and are allowable. Since claims 2-14 are depending on claim 1, and claims 16-20 are depending on claim 15, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIHONG YU/Primary Examiner, Art Unit 2631